07/07/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0510


                                         DA 21-0510
                                    _________________

CODY WAYNE JOHNSTON,

             Petitioner and Appellant,

      v.                                                           ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                    _________________


       This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellee’s response brief filed electronically
on July 6, 2022, this Court has determined that the brief does not comply with Rule 10
and must be supplemented as provided below.
       M. R App. P. 10(2) requires that all papers filed in this Court be “served by the
party on all other parties to the appeal or review.” This case arises out of a criminal
matter prosecuted by the Richland County Attorney’s Office. The Appellee’s certificate
of service reflects that the response brief was served on the Dawson County Attorney,
rather than the Richland County Attorney. Accordingly, while the Court accepts filing of
the response brief, the Appellee shall serve a copy of its brief on the Richland County
Attorney and file an amended certificate of service.
Therefore,
       IT IS ORDERED that the Appellee serve a copy of its brief on the Richland
County Attorney and file an amended certificate of service with this Court.
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the amended certificate of service.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.


                                                                               Electronically signed by:
                                                                                   Ingrid Gustafson
                                                                          Justice, Montana Supreme Court
                                                                                      July 7 2022